Citation Nr: 1023152	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-10 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetic retinopathy 
of the left eye. 

2. Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
or posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for cardiovascular 
disease, to include as secondary to service-connected 
diabetes mellitus.

4. Entitlement to service connection for headaches, to 
include as secondary to service-connected diabetes mellitus, 
cervical spine disability, or posttraumatic stress disorder 
(PTSD).

5. Entitlement to service connection for asthma.

6. Entitlement to an initial rating in excess of 40 percent 
for service-connected diabetes mellitus. 

7. Whether the reduction in evaluation for service-connected 
diabetes mellitus from 40 percent to 20 percent, effective 
September 1, 2009, was proper. 

8. Entitlement to an initial rating in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD).

9. Entitlement to a rating in excess of 20 percent for 
service-connected right (major) shoulder and clavicle injury. 

10. Entitlement to a rating in excess of 20 percent for 
service-connected severe arthritis left shoulder, status-post 
rotator cuff surgery.

11. Entitlement to an initial rating in excess of 20 percent 
for service-connected left ulnar nerve impingement and carpal 
tunnel syndrome.

12. Whether the reduction in evaluation for service-connected 
left ulnar nerve impingement and carpal tunnel syndrome from 
20 percent to 10 percent, effective September 1, 2009, was 
proper. 

13. Entitlement to an initial rating in excess of 10 percent 
for service-connected cervical spine disability.

14. Entitlement to an initial rating in excess of 10 percent 
for service-connected lumbar spine disability.

15. Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

16. Entitlement to an initial compensable rating for service-
connected tear of the right (major) upper extremity long head 
of biceps.

17. Entitlement to an initial compensable rating for service-
connected allergic rhinitis.

18. Entitlement to an initial compensable rating for service-
connected peripheral neuropathy of the right lower extremity.

19. Entitlement to an initial compensable rating for service-
connected peripheral neuropathy of the left lower extremity. 

20. Entitlement to an initial compensable rating for service-
connected peripheral neuropathy of the right upper extremity.

21. Entitlement to a compensable rating for service-connected 
residuals of left tibia fracture. 

22. Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	David L. Huffman, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and CC


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1956 to June 
1977.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

Subsequent to the last adjudication by the RO, the Veteran 
submitted additional evidence consisting of private treatment 
evidence.  See 38 C.F.R. § 20.1304 (2009).  The Board notes 
that the Veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.

With the exception of the claim of entitlement to service 
connection for diabetic retinopathy of the left eye and the 
issues of the reduction in ratings for diabetes mellitus and 
left ulnar nerve impingement, all issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will 
notify the Veteran if further action is required.


FINDINGS OF FACT

1.  On March 11, 2009, prior to promulgation of a decision by 
the Board, the Veteran requested to withdraw his appeal of 
the claim for service connection for diabetic retinopathy of 
the left eye.

2.  On November 26, 2008, the RO informed the Veteran of the 
proposal to reduce the disability ratings in effect for his 
diabetes mellitus and left ulnar nerve impingement and of his 
due process rights.

3.  On December 16, 2008, the Veteran, through his attorney, 
requested a hearing prior to the RO proceeding with the 
proposed reductions. 

4.  The RO did not schedule a predetermination hearing for 
the Veteran and effectuated the proposed reduction in the 
disability ratings for his diabetes mellitus and left ulnar 
nerve impingement, effective September 1, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
the issue of entitlement to service connection for diabetic 
retinopathy of the left eye have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2. The reduction of the ratings of the diabetes mellitus from 
40 percent to 20 percent and for left ulnar nerve impingement 
and carpal tunnel syndrome from 20 percent to 10 percent was 
not proper under the law and is void ab initio. 38 U.S.C.A. 
§§ 1155, 5107, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 
(i) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetic Retinopathy, Left Eye

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the 
appeal, the Veteran testified on March 11, 2009, indicating 
that he wished to withdraw the issue of entitlement to 
service connection for diabetic retinopathy of the left eye.  
Thus, the Veteran has withdrawn the appeal of this issue, and 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal for this issue, and it 
is dismissed.


Whether the reduction in evaluations diabetes mellitus from 
40 percent to 20 percent, and left ulnar nerve impingement 
and carpal tunnel syndrome from 20 percent to 10 percent, 
both effective September 1, 2009, were proper

Congress has provided that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred. See 38 U.S.C.A. § 1155 (West 
2002).   Prior to reducing a Veteran's disability rating, VA 
is required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2009); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  

VA regulations also provide that where a reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons. 38 C.F.R. § 3.105(e).  The beneficiary 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation should be 
continued at the present level. Id. The beneficiary will also 
be informed that he or she will have an opportunity for a 
predetermination hearing, provided that the request for such 
hearing is received by VA within 30 days from the date of the 
notice. 38 C.F.R. § 3.105(i).

The RO sent the Veteran a letter on November 26, 2008, which 
enclosed a rating decision dated in November 2008 proposing a 
reduction in the disability rating for his diabetes mellitus 
from 40 to 20 percent and for his left ulnar nerve 
impingement from 20 to 10 percent.  The letter advised the 
Veteran of his rights in regards to this reduction. This 
letter specifically indicated that the Veteran could request


a hearing within 30 days from the date of receipt of the 
letter and that he had 60 days to submit additional evidence. 

On December 16, 2008, the RO received a statement from the 
Veteran's attorney, which indicated, in pertinent part, that 
the Veteran objected to the proposal to decrease the 
disability ratings for his diabetes mellitus and left ulnar 
nerve impingement and that "[h]e requests a hearing before 
[these] claim[s] [are] reduced..."  The attorney further 
stated that VA was not allowed to reduce the Veteran's 
benefits until he had his opportunity for a hearing where the 
hearing was requested within 30 days.  Rather than provide 
the Veteran such a hearing, the RO issued a rating decision 
in June 2009, reducing the disability ratings as noted above. 

The Court has consistently held that when a RO reduces a 
Veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio. See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  
The Veteran, through his attorney, requested a 
predetermination hearing within the requisite time frame.  
His requests for such a hearing could not have been plainer, 
yet the RO inexplicably reduced the ratings without complying 
with the due process procedures and affording the Veteran his 
requested hearing.  The reductions, therefore, were void ab 
initio, which means the disability ratings for the Veteran's 
diabetes mellitus and left ulnar nerve impingement are 
restored effective September 1, 2009.


ORDER

The claim of entitlement to service connection for diabetic 
retinopathy of the left eye is dismissed.

The reduction of the Veteran's 40 percent disability rating 
for diabetes mellitus was void ab initio, and the rating is 
restored from September 1, 2009.

	(CONTINUED ON NEXT PAGE)


The reduction of the Veteran's 20 percent disability rating 
for left ulnar nerve impingement and carpal tunnel syndrome 
was void ab initio, and the rating is restored from September 
1, 2009.  


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand of the entire appeal is necessary.  

Missing VA outpatient records

First, with respect to all claims on appeal, the Veteran 
testified that he receives treatment at the Tampa VA Medical 
Center (VAMC), including the Lakeland Community Based 
Outpatient Clinic.  The most recent VA treatment record 
associated with the file is dated in April 2007.  At his 
hearing, the Veteran submitted a waiver for the RO to print 
out the most recent VA treatment records that were to be 
added to the file prior to the file being sent to the Board.  
However, the RO mistakenly only printed out the records dated 
in April 2006.  Unfortunately, the appeal must be remanded so 
that these outstanding, relevant treatment records may be 
obtained.  

Additional Theories of Entitlement

The Veteran's claims for hypertension and headaches include a 
theory of entitlement to service connection as secondary to a 
service-connected disability.  During the claims process, the 
RO adjudicated these two claims as possibly secondary to his 
service-connected diabetes mellitus.  However, at his 
hearing, the Veteran also raised the question whether these 
disabilities could be due to his posttraumatic stress 
disorder or cervical spine disability.  While these claims 
are in Remand status, the RO should consider these additional 
theories of entitlement.


VA Exams Needed

Hypertension

The Veteran was afforded a VA examination in October 2008 for 
the hypertension claim, and the examiner provided negative 
opinions as to whether this condition was caused or 
aggravated by the Veteran's diabetes mellitus.  However, as 
noted above, the Veteran now claims that his hypertension may 
be caused or aggravated by his posttraumatic stress disorder 
(PTSD).  An opinion must be obtained addressing this 
question.

Headaches

With respect to the headache claim, the Veteran is competent 
to attest to having head pain.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  However, his statements alone are not 
sufficient to establish a diagnosis of a headache disorder or 
the etiology of such disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, an opinion as to the existence and 
etiology of a headache disorder is warranted.

PTSD, Diabetes Mellitus, Right Shoulder, Left Shoulder, Left 
Ulnar Nerve, Cervical Spine, Lumbar Spine, Left Tibia, 
Hearing Loss, Biceps Tear, and Allergic Rhinitis

As for these claims, the Board determines that the Veteran 
should again be afforded VA examinations to assess the 
current severity of these service-connected disabilities.  In 
this regard, the Board notes that the most recent VA 
examinations for service-connected allergic rhinitis and 
lumbar and cervical spine disabilities were in August 2006.  
The last examinations for service-connected left tibia 
fracture, bilateral hearing loss, and right biceps tear were 
in November 2007 and for the service-connected right and left 
shoulder disabilities, in January 2008.  Service-connected 
diabetes mellitus, PTSD, and left ulnar nerve impingement 
were last examined in October 2008.  The Board determines 
that the age of the August 2006 and November 2007 VA 
examinations, along with evidence that suggests that there 
are additional or more severe symptoms of all of these 
service-connected disabilities that need to be assessed, 
warrants additional VA examinations.  

Pending Notice of Disagreement

Finally, with respect to the claims for initial compensable 
rating for service-connected peripheral neuropathy of the 
right and left lower extremities and right upper extremity 
and entitlement to a TDIU rating, the Board observes that 
these issues were addressed in a November 2008 rating 
decision.  In December 2008, the Veteran's attorney submitted 
a notice of disagreement with the initial ratings and TDIU 
rating.  No statement of the case has been provided in 
response to the Veteran's appeals.  Therefore, these claims 
are remanded for issuance of an SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:

1.	Associate with the claims file all VA 
treatment records from the Tampa VAMC, 
to include the Lakeland CBOC, dated 
from April 2007 to the present.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

2.	Issue an SOC in response to the 
Veteran's appeals of the initial 20 
percent ratings assigned for service-
connected peripheral neuropathy of the 
bilateral lower extremities and right 
upper extremity, and entitlement to a 
TDIU rating.  Inform him of the 
procedure for perfecting an appeal of 
these issues.

3.	Provide the Veteran's claims files to a 
VA medical professional to obtain 
opinions as to the etiology of his 
hypertension and claimed headaches.  
The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  The medical 
professional should respond to the 
following:

Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
hypertension was caused or 
aggravated, i.e., increased in 
severity beyond normal 
progression, by his service-
connected PTSD or is otherwise 
directly related to his military 
service?
		
Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran has a 
diagnosed headache disorder and if 
so, is it at least as likely as 
not (50 percent probability or 
greater) that the headache 
disorder was caused or aggravated, 
i.e., increased in severity beyond 
normal progression, by a service-
connected disability, to include 
diabetes mellitus, cervical spine 
disability, or PTSD, or is 
otherwise directly related to his 
military service?

A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.

4.	Schedule the Veteran for an examination 
to assess the current nature and 
severity of his service-connected 
diabetes mellitus with erectile 
dysfunction.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  All indicated 
tests and studies should be 
accomplished and the findings then 
reported in detail.

5.	Schedule the Veteran for a VA 
psychiatric examination to assess the 
current nature and severity of his 
service-connected PTSD.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

6.	Schedule the Veteran for a VA 
orthopedic examination to assess the 
current nature and severity of his 
service-connected right and left 
shoulder, lumbar spine, left tibia, and 
cervical spine disabilities.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

7.	Schedule the Veteran for a VA 
neurological    examination to assess 
the current nature and severity of his 
service-connected left ulnar nerve 
impingement and carpal tunnel syndrome.  
The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  All indicated 
tests and studies should be 
accomplished and the findings then 
reported in detail.

The Board would find it useful if the 
examiner would provide an opinion as to 
whether the nerve impairment is mild, 
moderate, or severe.  A rationale for 
any opinion should be provided.



8.	Schedule the Veteran for a VA muscle 
examination to assess the current 
nature and severity of his service-
connected right biceps disability.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

9.	Schedule the Veteran for a VA ENT 
examination to assess the current 
nature and severity of his service-
connected allergic rhinitis.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

10.	  Schedule the Veteran for a VA 
audiological examination in order to 
determine the current nature and 
severity of his service-connected 
bilateral hearing loss.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  The examiner is requested to 
identify auditory thresholds, in 
decibels, at frequencies of 1000, 2000, 
3000, and 4000 Hertz.  A Maryland CNC 
Test should also be administered to 
determine speech recognition scores.

11.	  After completing the above 
actions and any other development as 
may be indicated by any response 
received as a consequence of the 
actions taken in the preceding 
paragraphs, the claims should be 
readjudicated, to include all evidence 
received since the last adjudication of 
the claims by the AOJ.  In doing so, 
the RO should consider the additional 
secondary service connection theories 
of entitlement raised by the Veteran 
with respect to his hypertension and 
headache claims.

12.	  If any claim remains denied, the 
Veteran and his representative should 
be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


